        Case 1:21-cv-00227-LY Document 4 Filed 03/11/21 Page 1 of 2



                                                                                                         F           ii
                        IN THE UNITED STATES DISTRICT COURT                                    2021   MAR        I   PM   :

                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                                                           :




RICHARD JAMES RANDLE #648432                        §
                                                    §
V.                                                  §           CIVIL NO. A-21-CV-227-LY
                                                    §
TRAVIS COUNTY, TEXAS,                               §
etal.                                               §




                                     ORDER OF DISMISSAL

        Before the court is Plaintiff's civil-rights complaint. Plaintiff seeks leave to proceed informa

pauperis. After consideration of Plaintiff's complaint, Plaintiff is denied leave to proceed informa

pauperis and his complaint is dismissed without prejudice.

        Under the Prison Litigation Reform Act, a prisoner cannot bring a new civil action or appeal

a judgment in a civil action informa pauperis    if he or she has three or more times in the past, while

incarcerated, brought a civil action or appeal in federal court that was dismissed because it was

frivolous, malicious, or failed to state a claim upon which relief may be granted. The only exception

to this is if the prisoner is in "imminent danger of serious physical injury." See 28 U.S.C.   §   1915(g).

A prisoner who is not proceeding informapauperis may file a new civil action or appeal even if that

prisoner has three or more dismissals described in section 1915(g). Regardless of whether a prisoner

proceeds informapauperis in a civil case, if at anytime the prisoner's case is dismissed as frivolous

or malicious, or for failure to state a claim, the dismissal will count against the prisoner for purposes

of the three-dismissal rule.
          Case 1:21-cv-00227-LY Document 4 Filed 03/11/21 Page 2 of 2




         While incarcerated, Plaintiff has filed at least three civil actions or appeals that have been

dismissed as frivolous, malicious, or for failure to state a claim. See Randle v. Witt, No. 6:93-C V-

361 (E.D. Tex.) (dismissed as frivolous July 27, 1993); Randle v. Anderson Cnty. Comm 'r. Court,

No. 6:93-C V-448 (E.D. Tex.) (dismissed as frivolous Aug. 17, 1994); Randle v. Douglas, No. 6:95-

CV-334 (E.D. Tex.) (dismissed as malicious July 18, 1995); Randle v. Figueroa, No. 6:95-C V-323

(E.D. Tex.) (dismissed as frivolous Sept. 21, 1995). Therefore, Plaintiff may not file another civil

action in forma pauperis while incarcerated unless Plaintiff is in "imminent danger of serious

physical injury." 28 U.S.C.    § 19 15(g).   Plaintiff's complaint does not meet that standard.

         It is therefore ORDERED that Plaintiff is DENIED leave to proceed informapauperis, and

his complaint is DISMISSED WITHOUT PREJUDICE pursuant to the three-dismissal rule of28

U.S.C.   §   1915(g).   Plaintiff's complaint may be reinstated only if the full filing fee is paid

simultaneously with the filing of a motion to reinstate within 30 days of the date of this Order.

         SIGNED this                 day of March, 2021.




                                                      ITED STA ES DISTRICT JUDGE




                                                     2
